DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0063488 (“Nakayama”) in view of U.S. Patent Pub. 2009/0316752 (“Kawase”).
Claim 1
Nakayama discloses a temperature sensor, comprising: a protective case having a linear expansion coefficient of 7.5 to 19.5 x 10-6/C (paragraph [0015]); a temperature-sensitive sintered body disposed in the protective case (paragraph [0075], sensor element 10); a lead wire connected to the temperature-sensitive sintered body (lead wires 4); and a packing resin packed around the temperature-sensitive sintered body in the protective case (paragraph [0043], material 5). 
Nakayama does not appear toe explicitly disclose the resin having a linear expansion coefficient of 7.5 to 19.5 x 10-6/°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the resin having a linear expansion coefficient of 7.5 6/°C, for the purpose of reaching the desired thermal expansion coefficient (paragraph [0043]).
Nakayama does not appear to explicitly disclose the lead wire having a cross-sectional area of 0.097 mm2 or less.
Kawase discloses a similar temperature sensor with leads with controlled cross section of the lead (paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lead wire having a cross-sectional area of 0.097 mm2 or less, for the purpose of reducing the cost of the lead (Kawase, paragraph [0084]).

Claim 2
Nakayama in view of Kawase discloses the temperature sensor according to claim 1, wherein a material of the protective case is resin or metal (Nakayama, paragraph [0048]). 
Sato discloses using a temperature sensor with a housing made of polyetherimide or alumina (paragraph [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a polyetherimide for the protective case, as disclosed by Sato, into the device of Nakayama in view of Kawase, for the purpose of providing a strong and easily formed casing (Kawase, paragraph [0157]).

Claim 4
Nakayama in view of Kawase discloses the temperature sensor according to claim 2, wherein the material of the protective case is resin and comprises a filler for improving heat conductivity (Nakayama, paragraph [0048]). 

Claim 5
Nakayama in view of Kawase discloses the temperature sensor according to claim 2, wherein the protective case is plated with metal (Nakayama, paragraph [0087]). 

Claim 6
Nakayama in view of Kawase discloses the temperature sensor according to claim 2, wherein the material of the protective case is metal and is copper, iron, chromium, nickel, aluminum, zinc, titanium, or an alloy comprising at least one of these (Nakayama, paragraph [0048]). 

Claim 7
Nakayama in view of Kawase discloses the temperature sensor according to  claim 1, wherein the lead wire is copper, iron, chromium, nickel , aluminum, zinc, titanium, or an alloy comprising at least one of these (Nakayama, paragraph [0085], nickel alloy). 

Claim 9
Nakayama in view of Kawase discloses  the temperature sensor according to claim 1, wherein the lead wire is a stranded wire and is configured as a core wire of an electric wire applied with an insulating coating (Nakayama, paragraph 0056]). 

Claim 10
Nakayama in view of Kawase discloses the temperature sensor according to claim 9, wherein the insulating coating of the electric wire is a double coating (Nakayama, paragraph [0086]). 

Claim 11
Nakayama in view of Kawase discloses a device provided with a temperature sensor comprising the temperature sensor according to claim 1 (Nakayama, Fig. 4A, paragraph [0090]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0063488 (“Nakyama”) in view of U.S. Patent Pub. 2009/0316752 (“Kawase”), further in view of U.S. Patent Pub. 2014/0196538 (“Sato”).

Claim 3
Nakayama in view of Kawase discloses the temperature sensor according to claim 2.
Nakayama discloses a metal casing but does not appear to explicitly disclose wherein the material of the protective case is resin and is polyphenylene sulfide, liquid crystal polymer, polyamide-imide, or polyetherimide. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0063488 (“Nakyama”) in view of U.S. Patent Pub. 2009/0316752 (“Kawase”), further in view of U.S. Patent Pub. 2007/0066796 (“Akiba”).

Claim 8
Nakayama in view of Kawase discloses the temperature sensor according to claim 1.
Nakayama in view of Kawase discloses using an alumina filler but does not appear to explicitly disclose wherein the packing resin is an acid anhydride-based epoxy resin comprising a filler. 
Akiba discloses using an epoxy resin of acid anhydride with a filler (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the packing resin is an acid anhydride-based epoxy resin comprising a filler, as disclosed by Akiba, into the device of Nakayama in view of Kawase, for the purpose of encapsulating a semiconductor (Akiba, paragraph [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853